Order filed February 12, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00889-CR
                                 ____________

                      NOE GERARDO MORIN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1306502


                            ABATEMENT ORDER
      The record in this appeal does not reflect that the trial court filed findings of
fact and conclusions of law on the voluntariness of appellant’s statement. Article
38.22, section 6 of the Texas Code of Criminal Procedure requires the trial court to
make written fact findings and conclusions of law as to whether a challenged
statement was made voluntarily, even if appellant did not request them or object to
their absence. Tex. Code Crim. Proc. art. 38.22 § 6; Urias v. State, 155 S.W.3d
141, 142 (Tex. Crim. App. 2004). The statute is mandatory and the proper
procedure to correct the error is to abate the appeal and direct the trial court to
make the required findings and conclusions. See Tex. R. App. P. 44.4; Wicker v.
State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987).

      Accordingly, the trial court is directed to reduce to writing its findings of
fact and conclusions of law on the voluntariness of appellant’s statement and have
a supplemental clerk’s record containing those findings filed with the clerk of this
Court on or before March 13, 2015.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.



                                   PER CURIAM